--------------------------------------------------------------------------------

Exhibit 10.93
 
CONFIDENTIAL TREATMENT REQUESTED
 
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 


 
 
 
REVOLVING CREDIT AND CONVERTIBLE LOAN AGREEMENT
 
Dated as of February 28, 2012
 
Between
 
TOTAL GAS & POWER USA, SAS,
as Lender,
 
and
 
SUNPOWER CORPORATION,
as Borrower
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
ARTICLE I
Definitions
1
      SECTION 1.01.
Defined Terms
1
      SECTION 1.02.
Terms Generally
6
     
ARTICLE II           
The Loans
7
      SECTION 2.01.
Commitments
7
      SECTION 2.02.
Loans
7
      SECTION 2.03.
Funding Notices
7
      SECTION 2.04.
Interest Rates; Continuation of Loans
8
      SECTION 2.05.
Termination and Reduction of Commitment
9
      SECTION 2.06.
Repayment of Loans; Evidence of Debt
10
      SECTION 2.07.
Optional Prepayment of Revolving Loans
10
      SECTION 2.08.
Mandatory Prepayment; Conversion of Revolving Loans
11
      SECTION 2.09.
Fees
11
      SECTION 2.10.
Taxes
12
      SECTION 2.11.
Payments Generally
13
     
ARTICLE III
Representations and Warranties
14
      SECTION 3.01.
Ranking
14
       
ARTICLE IV
Conditions
14
     
ARTICLE V
Affirmative Covenants
16
      SECTION 5.01
Funding Agreement and Related Documents
16
      SECTION 5.02.
Existence; Conduct of Business
16
      SECTION 5.03
Payment of Taxes, Etc.
16
      SECTION 5.04
Notice of Default
16
      SECTION 5.05.
Compliance with Laws
16
      SECTION 5.06.
Use of Proceeds
16
      SECTION 5.07.
Ranking
16
     
ARTICLE VI
Limitation on Liens
16
     
ARTICLE VII
Events of Default
16
     
ARTICLE VIII
[Reserved]
18
     
ARTICLE IX
Miscellaneous
18

 
 
-i-

--------------------------------------------------------------------------------

 
 

SECTION 9.01.
Notices
18
      SECTION 9.02.
Waivers; Amendments
19
      SECTION 9.03.
[Reserved]
20
      SECTION 9.04.
Successors and Assigns
20
      SECTION 9.05.
Survival
22
      SECTION 9.06.
Counterparts; Integration; Effectiveness
22
      SECTION 9.07.
Severability
23
      SECTION 9.08.
Governing Law; Jurisdiction; Consent to Service of Process; Waiver of Jury Trial
23
      SECTION 9.09.
Headings
24
      SECTION 9.10.
[Reserved]
24
      SECTION 9.11.
Nonreliance; Violation of Law
25
      SECTION 9.12.
Interest Rate Limitation
25
     
EXHIBITS:           
     
Exhibit A
Form of Revolving Loan Note  
Exhibit B
Form of Convertible Loan Note        
SCHEDULES:
     
Schedule 1
Existing Liens  

 
 
-ii- 

--------------------------------------------------------------------------------

 
 
REVOLVING CREDIT AND CONVERTIBLE LOAN AGREEMENT
 
This REVOLVING CREDIT AND CONVERTIBLE LOAN AGREEMENT (this “Agreement”) dated as
of February 28, 2012 is made by and between SunPower Corporation, a Delaware
corporation (the “Borrower”) and Total Gas & Power USA, SAS, a société par
actions simplifiée organized under the laws of France (the “Lender”).
 
RECITALS
 
WHEREAS, Total, S.A., a société anonyme organized under the laws of France and
an Affiliate of the Lender (“Total”), and the Borrower have entered into the
Liquidity Support Agreement dated February 28, 2012 with the U.S. Department of
Energy pursuant to which the Lender has agreed to provide liquidity support to
the Borrower in connection with the California Valley Solar Ranch project (the
“Liquidity Support Agreement”);
 
WHEREAS, pursuant to the Compensation and Funding Agreement dated as of February
28, 2012 between Total and the Borrower (the “Funding Agreement”), Total and the
Borrower have agreed to various forms of equity and debt liquidity support
(which in the case of Total, may be entered into by Total or any of its
Affiliates, including the Lender), including extensions of credit hereunder in
the form of Revolving Loans and Convertible Loans at any time and from time to
time prior to the Maturity Date in an aggregate principal amount at any time
outstanding not in excess of $600,000,000;
 
WHEREAS, subject to Sections 3(d)(ii)(F) and 4(b)(ii)-(v) of the Funding
Agreement, the proceeds of the Loans are to be used for general corporate
purposes; and
 
WHEREAS, the Lender is willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein and in the Funding
Agreement;
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy are hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.     Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“30-Day VWAP” has the meaning assigned to such term in the Funding Agreement.
 
“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled
 
 
 

--------------------------------------------------------------------------------

 
 
by, or is under common control with, such specified Person. The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
 
“Applicable Rate” means, as for any day with respect to any Loan, the applicable
rate per annum set forth below under the caption “Applicable Spread”.
 
Maximum Drawn Support Amount
Applicable Spread
   
Equal to or less than $60,000,000
5.00%
   
Greater than $60,000,000 and less than or equal to $200,000,000
7.00%
   
Greater than $200,000,000
8.00%

 
“Authorized Officer” has the meaning assigned to such term in the Liquidity
Support Agreement.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Business Day” has the meaning assigned to such term in the Liquidity Support
Agreement; provided, that when used in connection with determining the LIBO
Rate, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Cash Equivalents” has the meaning assigned to such term in the Liquidity
Support Agreement.
 
“Closing Date” means the date on which the conditions specified in Article IV
are satisfied (or waived in accordance with Section 9.02).
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any references to any Code section shall include references to the Treasury
Regulations promulgated thereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
“Commitment” means the commitment of the Lender to make Revolving Loans and
Convertible Loans hereunder, as the same may be reduced from time to time
pursuant to Section 2.05.  The initial amount of the Commitment is $600,000,000.
 
“Convertible Loan Note” means a convertible promissory note evidencing a
Convertible Loan substantially in the form of Exhibit B.
 
“Convertible Loans” means the convertible loans (a) extended by the Lender to
the Borrower pursuant to Section 2.01 or (b) into which Revolving Loans are
converted pursuant to Section 2.08(c).
 
“Credit Agricole Facility Maturity Date” means September 27, 2013.
 
“Credit Exposure” means the outstanding amount of Loans (including unpaid
interest accrued thereon) at such time.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Drawn Support Amount” has the meaning assigned to such term in the Funding
Agreement.
 
“Equity Interests” means shares of capital stock, general or limited partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust, or other equity ownership interests in a Person, and any
warrants, options, or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Taxes” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) income or franchise Taxes imposed on (or measured by) its net income by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of the Lender, in which its
applicable lending office is located, or (b) any branch profits Taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which such recipient is located.
 
“Fees” means the commitment and guarantee fees required to be paid by the
Borrower pursuant to Section 2(c) of the Funding Agreement and all other fees
payable by the Borrower under the Funding Agreement.
 
“Funding Agreement” has the meaning assigned to such term in the recitals to
this Agreement.
 
“Funding Notice” means a notice delivered by the Lender to the Borrower pursuant
to Section 2.03 setting out the terms and conditions, including the mix of
 
 
3

--------------------------------------------------------------------------------

 
 
Revolving Loans and Convertible Loans (as determined pursuant to Section 3 of
the Funding Agreement), applicable to the Loans to be made at any time
hereunder.
 
“GAAP” has the meaning assigned to such term in the Funding Agreement.
 
“Governmental Authority” has the meaning assigned to such term in the Funding
Agreement.
 
“Indebtedness” has the meaning assigned to such term in the Funding Agreement.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Interest Payment Date” means each Interest Reset Date; provided, that if any
Interest Reset Date occurs on a date other than a Business Day, the applicable
Interest Payment Date shall be the next succeeding Business Day.
 
“Interest Period” means each period from (and including) each Interest Reset
Date and ending on (but excluding) the next succeeding Interest Reset Date.
 
“Interest Reset Date” means each January 1, April 1, July 1, and October 1
during the term of this Agreement.
 
“Joint Venture” has the meaning assigned to such term in the Funding Agreement.
 
“Knowledge” has the meaning assigned to such term in the Liquidity Support
Agreement.
 
“Lender” has the meaning assigned to such term in the preamble to this
Agreement.
 
“LIBO Rate” means the rate that is quoted on the relevant page on Bloomberg
L.P.’s (the “Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) at or about 11.00 a.m. (London time) on the
designated funding date in the relevant Funding Notice as being the interest
rate offered in the London Interbank Market for deposits in Dollars for a period
of six months; provided, that to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum reasonably determined by the Lender
to be the average of the rates per annum at which deposits in Dollars are
offered for a period of six months by the Reference Banks at approximately 11:00
a.m. (London time) on the applicable determination date (or, if not a Business
Day, the immediately preceding Business Day).  If the LIBO Rate (as determined
pursuant to the foregoing provisions of this definition) is less than 0.50%,
then the LIBO Rate shall be deemed to be 0.50%.
 
 
4

--------------------------------------------------------------------------------

 
 
“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, collateral assignment, encumbrance,
deposit arrangement, charge or security interest in, on or of such asset, (ii)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset, and (iii) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
 
“Liquidity Injection” has the meaning assigned to such term in the Liquidity
Support Agreement.
 
“Liquidity Support Agreement” has the meaning assigned to such term in the
recitals to this Agreement.
 
“Liquidity Support Event” has the meaning assigned to such term in the Liquidity
Support Agreement.
 
“Loans” means, collectively, the Convertible Loans and the Revolving Loans.
 
“Loan Documents” means this Agreement and any promissory notes issued pursuant
to this Agreement.  Any reference in this Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto.
 
“Margin Stock” has the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” has the meaning assigned to such term in the Funding
Agreement.
 
“Maturity Date” means the first Business Day following termination of the
Liquidity Support Agreement.
 
“Maximum Drawn Support Amount” has the meaning assigned to such term in the
Funding Agreement.
 
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Permitted Encumbrances” means:
 
(i)           Liens imposed by law for taxes that are not yet due or are being
contested in good faith;
 
(ii)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of
 
 
5

--------------------------------------------------------------------------------

 
 
business and securing obligations that are not overdue by more than thirty (30)
days or are being contested in good faith;
 
(iii)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, and other social
security laws or regulations;
 
(iv)        deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, and other
obligations of a like nature (including letters of credit in lieu of any such
bonds or to support the issuance thereof), including those incurred pursuant to
any law primarily concerning the environment,
 
(v)         preservation or reclamation of natural resources, the management,
release or threatened release of any hazardous material or to health and safety
matters, in each case in the ordinary course of business as conducted from time
to time;
 
(vi)        judgment liens in respect of judgments that do not constitute an
Event of Default;
 
(vii)       easements, zoning restrictions, rights-of-way, and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;
 
(viii)      Liens on property or assets of the Borrower or any Subsidiary
existing on the Closing Date granted pursuant to agreements existing on the
Closing Date and listed on Schedule 1; provided, that such Liens shall secure
only those obligations that they secure on the Closing Date and any obligations
arising under such agreements after the Closing Date (and permitted extensions,
renewals, and refinancings thereof to the extent that the amount of such
obligations secured by such Liens is not increased, except in accordance with
the then current terms of such agreements);
 
(ix)         purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any Subsidiary (including the interests of
vendors and lessors under conditional sale and title retention agreements and
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business as conducted from time to time);
 
(x)          Liens arising out of Capital Lease Obligations, so long as such
Liens attach only to the property being leased in such transaction and any
accessions thereto or proceeds thereof and related property;
 
 
6

--------------------------------------------------------------------------------

 
 
(xi)         any interest or title of a lessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business as conducted from time to time;
 
(xii)        Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (B) relating to pooled deposit or
sweep accounts of the Borrower or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any Subsidiary or (C) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Subsidiary in the
ordinary course of business;
 
(xiii)       Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights;
 
(xiv)       licenses of intellectual property granted in the ordinary course of
business;
 
(xv)        Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(xvi)       Liens solely on any cash earnest money deposits made by the Borrower
or any Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;
 
(xvii)      the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
 
(xviii)     Liens arising from precautionary UCC financing statements regarding
operating leases;
 
(xix)        Liens on Equity Interests in Joint Ventures held by the Borrower or
a Subsidiary securing obligations of such Joint Venture;
 
(xx)         Liens on securities that are the subject of fully collateralized
repurchase agreements with a term of not more than 30 days for direct
obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America, Japan or the
European Union {or by any agency of any thereof to the extent such obligations
are backed by the full faith and credit of such jurisdiction), in each case
maturing within one year from the date of acquisition thereof, and entered into
with any commercial bank organized under the laws of the United States of
America or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
 
 
7

--------------------------------------------------------------------------------

 
 
(xxi)       Liens in favor of customers or suppliers of the Borrower or any
Subsidiary on equipment, supplies and inventory purchased with the proceeds of
advances made by such customers or suppliers under or securing obligations in
connection with supply agreements;
 
(xxii)      Liens that arise by operation of law for amounts not yet due;
 
(xxiii)     existing and future Liens related to or arising from the sale,
transfer, or other disposition of rights to solar power rebates in the ordinary
course of business as conducted from time to time;
 
(xxiv)     existing and future Liens in favor of the. Borrower’s bonding company
covering materials, contracts, receivables, and other assets which are related
to, or arise out of, contracts which are bonded by that bonding company in the
ordinary course of the Borrower’s business as conducted from time to time;
 
(xxv)      Liens on Equity Interests in and assets of project finance
Subsidiaries of the Borrower or Subsidiaries of the Borrower to secure project
finance related Indebtedness;
 
(xxvi)     customary Liens on securities accounts of the Borrower in favor of
the securities broker with whom such accounts are maintained, provided that (A)
such Liens arise in the ordinary course of business of the Borrower, as
applicable, and such broker pursuant to such broker’s standard form of brokerage
agreement; (B) such securities accounts are not subject to restrictions against
access by the Borrower; (C) such Liens secure only the payment of standard fees
for brokerage services charged by, but not financing made available by, such
broker and such Liens do not secure Indebtedness for borrowed money; and (D)
such Liens are not intended by the Borrower to provide collateral to such
broker;
 
(xxvii)    cash collateral securing reimbursement obligations with respect to
letters of credit issued to secure liabilities of the Borrower or any Subsidiary
incurred in the ordinary course of business; and
 
(xxviii)   other Liens so long as the outstanding principal amount of the
obligations secured by such Liens does not exceed (in the aggregate) $10,000,000
at any one time.
 
“Person” has the meaning assigned to such term in the Funding Agreement.
 
“Private Placement Agreement” has the meaning assigned to such term in the
Funding Agreement.
 
“Reference Banks” means Deutsche Bank AG, The Bank of Tokyo – Mitsubishi UFJ,
Ltd., and JPMorgan Chase Bank, N.A. or such other leading banks as may be
appointed by the Lender and approved by the Borrower.
 
 
8

--------------------------------------------------------------------------------

 
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.
 
“Reported Liquidity” has the meaning assigned to such term in the Liquidity
Support Agreement.
 
“Requirement of Law” has the meaning assigned to such term in the Funding
Agreement.
 
“Revolving Loan Note” means a promissory note evidencing Revolving Loans
substantially in the form attached hereto as Exhibit A.
 
“Revolving Loans” means the revolving loans made by the Lender to the Borrower
pursuant to Section 2.01.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.
 
“subsidiary” has the meaning assigned to such term in the Funding Agreement.
 
“Subsidiary” has the meaning assigned to such term in the Funding Agreement.
 
“SunPower Debt Documents” has the meaning assigned to such term in the Funding
Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, similar charges or withholdings imposed by any Governmental
Authority.
 
“Tech Credit Agreement” has the meaning assigned to such term in the Funding
Agreement.
 
“Total” has the meaning assigned to such term in the recitals to this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
“Transaction Documents” has the meaning assigned to such term in the Funding
Agreement.
 
“Transactions” has the meaning assigned to such term in the Funding Agreement.
 
SECTION 1.02.      Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  Unless
otherwise specifically indicated, the term “consolidated” with respect to any
Person refers to such Person consolidated with its Subsidiaries.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
ARTICLE II
 
The Loans
 
SECTION 2.01.      Commitments.  Subject to the terms and conditions set forth
herein and in the Funding Agreement, the Lender agrees to make, at any time and
from time to time after the Closing Date, and until the earlier of the Maturity
Date and the termination of the Commitment in accordance with the terms hereof,
Revolving Loans and Convertible Loans to the Borrower in an aggregate principal
amount (including capitalized interest, if any) at any time outstanding that
will not result in the Credit Exposure exceeding the Commitment.  Within the
limits set forth in the preceding sentence and subject to the terms, conditions
and limitations set forth herein, the Borrower may borrow, pay or prepay and
reborrow Revolving Loans or Convertible Loans.
 
SECTION 2.02.      Loans.
 
(a)           All Revolving Loans shall be in an initial principal amount that
is (i) an integral multiple of $1,000,000 and not less than $5,000,000 (unless a
lesser
 
 
10

--------------------------------------------------------------------------------

 
 
amount is specified by Total in the applicable Funding Notice) or (ii) equal to
the remaining available balance of the Commitment.
 
(b)           All Convertible Loans shall be in an initial principal amount that
is (i) an integral multiple of $1,000,000 and not less than $10,000,000 (unless
a lesser amount is specified by Total in the applicable Funding Notice) or
(ii) equal to the remaining available balance of the Commitment.
 
SECTION 2.03.      Funding Notices.
 
(a)           In the event that the Lender elects to provide a Loan to the
Borrower pursuant to the Funding Agreement (whether because it is obligated to
provide a Liquidity Injection or otherwise), it shall send to the Borrower a
Funding Notice (by hand, electronic mail, or facsimile) signed by the Lender or
by telephone (to be confirmed promptly by hand delivery, electronic mail, or
facsimile of written notice), within four (4) Business Days after the occurrence
of the Liquidity Support Event giving rise to the Loan pursuant to Section 3 of
the Funding Agreement.  The Funding Notice shall contain the following
information:
 
(i)             a statement from the Lender that a Liquidity Support Event has
occurred and that it is obligated to make a Liquidity Injection into the
Borrower in accordance with the terms and conditions of the Liquidity Support
Agreement;
 
(ii)            the amount of the Loan to be made by the Lender;
 
(iii)           the initial interest rate applicable to such Loan (as determined
pursuant to Section 2.04(a));
 
(iv)           the date that funding of the Loan is required pursuant to the
Liquidity Support Agreement (or will otherwise be provided pursuant to the
Funding Agreement); and
 
(v)            whether the Loan is to be a Revolving Loan or a Convertible Loan.
 
(b)          Within one (1) Business Day after receipt of such Funding Notice,
the Borrower shall confirm to the Lender such receipt either in writing by a
confirmation (by hand, electronic mail, or facsimile) signed by the Borrower or
by telephone (to be confirmed promptly by hand delivery, electronic mail, or
facsimile).  Each such confirmation shall either confirm the information
contained in the Funding Notice or correct such information as may be necessary
to facilitate the making of Loans hereunder.  For the avoidance of doubt, the
failure of the Borrower to deliver such confirmation will not prevent, delay or
otherwise affect the funding of the applicable Loan described in such Funding
Notice.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)          The Lender will deposit the amount of any Loan hereunder directly
into the account specified below or to such other account as is specified from
time to time by the Borrower to the Lender:
 

Bank: Bank of America ABA Routing Number:      026009593 Account Number: ***
Reference:     SunPower Corporation

                                                                                                                                                                  
SECTION 2.04.      Interest Rates; Continuation of Loans.
 
(a)          During the Interest Period in which any Loan is made, such Loan
shall bear interest at a rate per annum during the period from and including the
date of the funding of such Loan to (and including) the last day of such
Interest Period equal to the sum of the LIBO Rate plus the Applicable Rate;
provided, that to the extent that an increase in the Maximum Drawn Support
Amount pursuant to the Funding Agreement at any time during such Interest Period
would cause an increase in the Applicable Rate, the interest rate from and after
such time to (and including) the last day of such Interest Period shall equal
the sum of the LIBO Rate plus the Applicable Rate (after taking into account
such increase in the Maximum Drawn Support Amount during such period); provided,
further, that, in the case of any Loan made pursuant to Section 3(d)(ii)(F) of
the Funding Agreement, such Loan shall bear interest (i) at a rate per annum
during the period from and including the date of funding of such Loan to (but
excluding) the Credit Agricole Facility Maturity Date equal to the sum of the
LIBO Rate plus 4.25% and (ii) if the Credit Agricole Facility Maturity Date
occurs during the Interest Period during which such Loan is made, at a rate per
annum during the period from and including the Credit Agricole Facility Maturity
Date to (and including) the last day of such Interest Period equal to the sum of
the LIBO Rate plus the Applicable Rate.
 
(b)          At the end of each Interest Period, each Convertible Loan or
Revolving Loan, as applicable, outstanding as of such date shall automatically
continue as a Convertible Loan or Revolving Loan, as applicable, until the end
of the next succeeding Interest Period, and shall bear interest from and
including the first day of the applicable Interest Period to (and including) the
last day of such Interest Period at a rate per annum equal to the sum of the
LIBO Rate plus the Applicable Rate; provided, that to the extent that an
increase in the Maximum Drawn Support Amount at any time during any Interest
Period would cause an increase in the Applicable Rate, the interest rate from
and after such time to (and including) the last day of such Interest Period
shall equal the sum of the LIBO Rate plus the Applicable Rate (after taking into
account such increase in the Maximum Drawn Support Amount during such period);
provided, further, that, in the case of any Loan made pursuant to Section
3(d)(ii)(F) of the Funding Agreement, until the Credit Agricole Facility
Maturity Date, such Loan shall continue to bear interest at the interest rate
specified in Section 2.04(a).
 
(c)          Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default referred to in paragraphs (a), (b), (e), (f)
and (g) of Article VII, all payment obligations of the Borrower (whether for
principal, interest, fees,
 
***  CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
12

--------------------------------------------------------------------------------

 
 
costs, expenses or otherwise) shall bear interest, from and after the date when
due until paid in full, at a rate per annum equal at all times to 2% above the
interest rate otherwise applicable to such obligations, in each case payable on
demand.  Payment or acceptance of the increased rates of interest provided for
in this Section 2.04(c) is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of the Lender.
 
(d)          Accrued interest on each Loan shall be payable to the Lender in
arrears on each Interest Payment Date for such Loan; provided, that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (iii) in lieu of paying accrued interest on each
Interest Payment Date, the Borrower shall have the option, upon notice to the
Lender on or before such Interest Payment Date, to capitalize the amount of
interest payable on such Interest Payment Date by increasing (A) if the Maximum
Drawn Support Amount at such time (together with the aggregate amount of
interest capitalized prior to such time and the amount of such interest to be
capitalized) is equal to or less than $60,000,000, the outstanding principal
amount of Revolving Loans or (B) if the Maximum Drawn Support Amount at such
time (together with the aggregate amount of interest capitalized prior to such
time and the amount of such interest to be capitalized) is greater than
$60,000,000, the outstanding principal amount of Convertible Loans, in each
case, on the relevant Interest Payment Date by the amount of interest payable on
such Interest Payment Date; provided, that if the Borrower exercises its option
to capitalize the amount of interest payable on any Interest Payment Date, at no
additional cost to the Lender, the Borrower shall promptly upon such exercise,
issue to the Lender a Warrant, in the form of Exhibit A to the Funding
Agreement, which shall be exercisable to purchase an amount of stock of the
Borrower equal to (x) if the Maximum Drawn Support Amount at such time (together
with the aggregate amount of interest capitalized prior to such time, including
the amount capitalized on such Interest Payment Date) is equal to or less than
$60,000,000, 20% of the amount of such capitalized interest, or (y) if the
Maximum Drawn Support Amount at such time (together with the aggregate amount of
interest capitalized prior to such time, including the amount capitalized on
such Interest Payment Date) is greater than $60,000,000, 25% of the amount of
such capitalized interest, in each case, divided by 30-Day VWAP as of the
applicable Interest Payment Date.
 
(e)          All interest hereunder shall be computed on the basis of a year of
360 days.  The applicable LIBO Rate shall be determined by the Lender, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.05.      Termination and Reduction of Commitment.  i)  The Commitment
shall automatically terminate on the Maturity Date.
 
(b)          The Commitment shall be reduced by an amount equal to the sum of,
without duplication: (i) the principal amount (plus capitalized interest, if
any) of any Indebtedness issued by the Borrower to the Lender or any of its
Affiliates pursuant to this Agreement and the Funding Agreement, (ii) the cash
purchase price of any equity
 
 
13

--------------------------------------------------------------------------------

 
 
securities issued by the Borrower to the Lender or any of its Affiliates
pursuant to the Funding Agreement and the Private Placement Agreement (including
the cash proceeds to the Borrower upon the exercise of a Warrant issued under
the Funding Agreement), (iii) the principal amount of Indebtedness of the
Borrower covered by a guarantee issued by Total or any of its Affiliates under
the Funding Agreement and (iv) the amount of any other Liquidity Injection.
 
(c)          The Borrower shall pay to the Lender on the date of termination of
the Commitment all accrued and unpaid Fees relating to the same but excluding
the date of such termination.
 
SECTION 2.06.      Repayment of Loans; Evidence of Debt.  (a)  The Borrower
hereby unconditionally promises to pay to the Lender the then unpaid principal
amount (including capitalized interest, if any) of each Loan on the Maturity
Date.
 
(b)          The Lender shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder and the Interest Period applicable thereto,
and (ii) the amount of any principal or interest due and payable or to become
due and payable from the Borrower to the Lender hereunder.
 
(c)          The entries made in the accounts maintained pursuant to
paragraph (b) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of the
Lender to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.
 
(d)          The Borrower agrees that in addition to the accounts and records
maintained pursuant to Section 2.06(b), the Revolving Loans shall be evidenced
by a Revolving Loan Note, duly executed on behalf of the Borrower and dated as
of the Closing Date.  Each Convertible Loan shall be evidenced by a Convertible
Loan Note, and promptly upon the funding of any Convertible Loan (or increase in
the outstanding amount of Convertible Loans pursuant to Section 2.04(d), the
Borrower shall prepare, execute and deliver to the Lender a Convertible Loan
Note, dated as of the applicable funding date or Interest Payment Date, as
applicable.  The Lender may attach schedules to each such note and endorse
thereon the amount, date and interest rate of any Loan and any payments with
respect thereto.
 
SECTION 2.07.      Optional Prepayment of Revolving Loans.  (a)  Upon prior
notice in accordance with paragraph (b) of this Section, but not more than once
per calendar month, so long as (i) the Borrower maintains as of the last day of
each fiscal quarter Reported Liquidity of at least $125,000,000, and (ii) no
Liquidity Support Event could reasonably be expected to result by reason of this
Section 2.07, the Borrower shall have the right at any time and from time to
time to prepay any Revolving Loan in whole or in part without premium or
penalty; provided that each partial prepayment of a Revolving Loan shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000, and each partial prepayment of a Convertible Loan shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)          The Borrower shall notify the Lender by telephone (confirmed by
facsimile) of any prepayment hereunder not later than 10:00 a.m., New York City
time, on the day of prepayment.  Each such notice shall be irrevocable (except
in the case of a repayment in full of all of the obligations of the Borrower
hereunder, which may be conditioned upon the effectiveness of a new financing)
and shall specify the prepayment date and the principal amount of each Loan or
portion thereof to be prepaid.  Prepayments shall be accompanied by accrued
interest as required by Section 2.04.
 
SECTION 2.08.      Mandatory Prepayment; Conversion of Revolving Loans.  (a)  In
the event of any termination of the Commitment, the Borrower shall, on the date
of such termination, repay or prepay all its outstanding Loans, together with
accrued interest thereon, accrued Fees and all other amounts payable to the
Lender hereunder.
 
(b)          If as a result of any partial reduction of the Commitment, the
Credit Exposure would exceed the Commitment after giving effect thereto, then
the Borrower shall, on the date of such reduction, repay or prepay Loans in an
amount sufficient to eliminate such excess.
 
(c)          During any time after the Maximum Drawn Support Amount exceeds
$60,000,000, the Lender may, by delivery of written notice to the Borrower,
elect to convert all or a portion of the outstanding amount of Revolving Loans
into Convertible Loans.  Upon exercise of such election, (A) the Lender shall
update its accounts and records, including the schedule to the Revolving Loan
Note, to reflect the reduction in the outstanding amount of the Revolving Loans
and any corresponding increase in the outstanding amount of Convertible Loans,
(B) the principal outstanding amount of Revolving Loans so reduced shall be
deemed prepaid or repaid, and (C) the Borrower shall issue to the Lender a
Convertible Loan Note evidencing any Convertible Loan into which a Revolving
Loan has been converted.
 
(d)          The Lender may, at any time and for any reason, demand prepayment
of all or any portion of any Loans outstanding as of any date by delivering to
the Borrower a request for prepayment that specifies the amount of such
requested prepayment and the requested date of such prepayment (which shall be
at least ten (10) Business Days after the date of such notice), and the Borrower
shall prepay the amount specified in such notice on the date specified in such
notice to the extent that after giving effect to, and as of the date of, such
requested prepayment the Borrower would maintain Reported Liquidity of at least
$150,000,000.
 
SECTION 2.09.      Fees.  The Borrower agrees to pay to the Lender the Fees set
forth in Section 2(c) of the Funding Agreement.
 
SECTION 2.10.      Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so
 
 
15

--------------------------------------------------------------------------------

 
 
that after making all such required deductions (including such deductions
applicable to additional sums payable under this Section), the Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
timely pay the full amount so deducted to the relevant Governmental Authority in
accordance with applicable law.  If at any time the Borrower is required by
applicable law to make any deduction or withholding from any sum payable
hereunder, the Borrower shall promptly notify the Lender upon becoming aware of
the same.  In addition, the Lender shall promptly notify the Borrower upon
becoming aware of any circumstances as a result of which the Borrower is or
would be required to make any deduction or withholding from any sum payable
hereunder.
 
(b)          In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)          The Borrower shall indemnify the Lender, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Lender on or with respect to any payment by or on account of
any obligation of the Borrower hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes (or related penalties, interest, or
additions to tax) were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by the Lender shall be conclusive absent
manifest error.
 
(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Lender the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lender.
 
(e)          If the Lender determines, in its reasonable discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.10, it shall reimburse to the
Borrower such amount as the Lender determines to be the proportion (but not more
than 100%) of such refund as will leave the Lender (after that reimbursement) in
no better or worse position in respect of the worldwide liability for Taxes or
Other Taxes of the Lender (including in each case its Affiliates) than it would
have been if no such indemnity had been required under this Section.
 
SECTION 2.11.      Payments Generally.
 
(a)          Unless otherwise specified, the Borrower shall make each payment
required to be made by it hereunder and under any other Loan Document (whether
of principal, interest or fees, or of amounts payable under Section 2.10 or
otherwise) prior to
 
 
16

--------------------------------------------------------------------------------

 
 
12:00 (noon), New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Lender, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Lender to the applicable
account designated to the Borrower by the Lender, except that payments pursuant
to Section 2.10 shall be made directly to the Persons entitled thereto.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments hereunder shall be made in Dollars.  Any
payment required to be made by the Lender hereunder shall be deemed to have been
made by the time required if the Lender shall, at or before such time, have
taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Lender to make such payment.
 
(b)          All payments made by the Borrower hereunder shall be applied (i)
first, to pay fees, costs and expenses then due and payable under the Loan
Documents, (ii) second, to pay any accrued and unpaid interest with respect to
any Revolving Loans, (iii) third, to pay the outstanding principal amount
(including capitalized interest, if any) of any Revolving Loans, (iv) fourth, to
pay any accrued and unpaid interest with respect to any Convertible Loans
(provided, that in the event that two or more Convertible Loan Notes are
outstanding at any time, payments shall be applied against accrued and unpaid
interest under each Convertible Loan Note in reverse order of the dates on which
such Convertible Notes were issued), and (v) fifth, to pay the outstanding
principal amount (including capitalized interest, if any) of any Convertible
Loans (provided, that in the event that two or more Convertible Loan Notes are
outstanding at any time, payments shall be applied against the outstanding
principal amount of each Convertible Loan Note in reverse order of the dates on
which such Convertible Notes were issued).
 
ARTICLE III
 
Representations and Warranties
 
The Borrower makes the representations and warranties set forth in Section 5(a)
of the Funding Agreement with the same force and effect as if the same were
stated and set forth in this Agreement.  In addition, the Borrower represents
and warrants to the Lender that:
 
SECTION 3.01.      Ranking.  The obligations of the Borrower under the Loan
Documents constitute direct, unconditional and unsubordinated obligations of the
Borrower, rank and will rank at least pari passu in priority of payment with all
other Indebtedness of the Borrower, and are secured to the fullest extent
permitted under the SunPower Debt Documents.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
Conditions
 
The obligations of the Lender to make Loans hereunder are subject to the
satisfaction of the following conditions on the Closing Date:
 
(a)          Credit Agreement and other Loan Documents.  The Lender (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Lender (which may include facsimile transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement, and (ii) a Revolving Loan Note, duly executed by the Borrower.
 
(b)          Funding Agreement and Related Documents.  The Lender (or Total, as
applicable) and the Borrower shall have entered into the Liquidity Support
Agreement, the Funding Agreement and the Private Placement Agreement, and the
Borrower shall have issued to Total the warrant specified in Section 2(a) of the
Funding Agreement.
 
(c)          Fees. The Lender shall have received all fees required to be paid
on or before the Closing Date.
 
ARTICLE V

 
Affirmative Covenants
 
The Borrower covenants and agrees that, until the Commitment has expired or been
terminated and the Loans have been repaid in full:
 
SECTION 5.01.      Funding Agreement and Related Documents.  The Borrower will
perform such obligations and comply with such covenants, including the provision
of notices, certificates and other obligations, as set forth in the Funding
Agreement and the other Transaction Documents.
 
SECTION 5.02.      Existence; Conduct of Business.  The Borrower will do or
cause to be done all things reasonably necessary to preserve and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges, authorizations, qualifications and accreditations material to the
conduct of its business, in each case if the failure to do so, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect; provided, that the foregoing shall not prohibit any merger,
consolidation or other transaction.
 
SECTION 5.03.      Payment of Taxes, Etc.  The Borrower will pay and discharge,
before the same shall become delinquent, (i) all material taxes, assessments and
governmental charges or levies imposed upon it or upon its property or assets or
in respect of any of its income, business or franchises before any penalty
accrues thereon and (ii) all lawful claims that, if unpaid, might by law become
a lien upon its property or
 
 
18

--------------------------------------------------------------------------------

 
 
assets or in respect of any of its income, business or franchises before any
penalty accrues thereon; provided, however, that Borrower shall not be required
to pay or discharge any such tax, assessment, charge or claim that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained, unless and until any lien resulting therefrom
attaches to its property and becomes enforceable against its other creditors.
 
SECTION 5.04.      Notice of Default.  The Borrower shall furnish to the Lender
notice of the occurrence of an Event of Default, which notice shall be given
within five (5) Business Days after the Knowledge of an Authorized Officer of
the Borrower of such occurrence, specifying the nature and extent thereof and,
if continuing, the action the Borrower is taking or proposes to take in respect
thereof.
 
SECTION 5.05.      Compliance with Laws.  The Borrower will comply in all
material respects with all Requirements of Law applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.06.      Use of Proceeds.  The proceeds of the Loans will be used only
for the purposes specified in the introductory statement to this Agreement.  No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that would entail a violation of Regulation T, U or X.
 
SECTION 5.07.      Ranking.  The Borrower will ensure that its payment
obligations under this Agreement and the Loans will at all times (a) rank at
least pari passu in priority of payment with all other Indebtedness of the
Borrower and (b) be secured to the fullest extent permitted under the SunPower
Debt Documents.
 
ARTICLE VI
 
Limitation on Liens
 
The Borrower covenants and agrees that, until the Commitment has expired or been
terminated and the Loans have been repaid in full, the Borrower shall not create
or suffer to exist any Lien on (a) any of its accounts receivable or the
resulting credit balances arising from the factoring of accounts receivables,
except for Liens granted under the Tech Credit Agreement, on accounts receivable
in an aggregate amount not to exceed $50,000,000 at any time and the resulting
credit balances arising from the factoring of such accounts receivable, or (b)
any of its other assets or properties, except in any case for Permitted
Encumbrances.
 
ARTICLE VII
 
Events of Default
 
If any of the following events (each, an “Event of Default”) shall occur and be
continuing:
 
 
19

--------------------------------------------------------------------------------

 
 
(a)          the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;
 
(b)          the Borrower shall fail to pay any interest, fee or other amount
(other than an amount referred to in clause (a) of this Article VII) payable
under this Agreement or any other Transaction Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days (or in the case of interest, the Borrower shall
have failed to exercise its option pursuant to Section 2.04(d) to capitalize the
amount of overdue interest or convert the amount of such overdue interest into
equity within three Business Days after the applicable Interest Payment Date);
 
(c)          any representation or warranty made by the Borrower (or any of its
officers or other representatives) under or in connection with any Transaction
Document shall prove to have been incorrect in any material respect when made or
deemed to have been made (unless, if the circumstances giving rise to such
misrepresentation or breach of warranty are capable of being remedied, the
Borrower remedies such circumstances within thirty (30) days after receipt of
notice to the Borrower from the Lender or Total specifying such inaccuracy);
 
(d)          the Borrower shall fail to perform or observe any material term,
covenant, or agreement contained in any Transaction Document on its part to be
performed or observed if such failure shall remain unremedied for thirty (30)
days after written notice thereof shall have been given to the Borrower by the
Lender or Total, except where such default cannot be reasonably cured within 30
days but can be cured within 60 days, the Borrower has (i) during such 30-day
period commenced and is diligently proceeding to cure the same and (ii) such
default is cured within 60 days after the earlier of becoming aware of such
failure and receipt of notice to the Borrower from the Lender or Total
specifying such failure;
 
(e)          the entry by a court having jurisdiction in the premises of (i) a
decree or order for relief in respect of the Borrower in an involuntary case or
proceeding under any applicable United States federal, state, or foreign
bankruptcy, insolvency, reorganization, or other similar law or (ii) a decree or
order adjudging the Borrower bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of the Borrower under any applicable United States federal,
state, or foreign law, or appointing a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Borrower, or
ordering the winding up or liquidation of the affairs of the Borrower, and the
continuance of any such decree or order for relief or any such other decree or
order unstayed and in effect for a period of sixty (60) consecutive days;
 
(f)          the commencement by the Borrower of a voluntary case or proceeding
under any applicable United States federal, state, or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by the
Borrower to the entry of a
 
 
20

--------------------------------------------------------------------------------

 
 
decree or order for relief in respect of the Borrower in an involuntary case or
proceeding under any applicable United States federal, state, or foreign
bankruptcy, insolvency, reorganization, or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against it, or
the filing by the Borrower of a petition or answer or consent seeking
reorganization or relief under any applicable United States federal, state, or
foreign law, or the consent by the Borrower to the filing of such petition or
the appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator, or similar official of the Borrower or of any
substantial part of the property of, or the making by the Borrower of an
assignment for the benefit of creditors, or the admission by the Borrower in
writing of its inability to pay its debts generally as they become due, or the
taking of corporate action by the Borrower in furtherance of any such action; or
 
(g)          failure by the Borrower to pay final non-appealable judgments,
which (i) remain unpaid, undischarged and unstayed for a period of more than
sixty (60) days after such judgment becomes final, and (ii) would have a
Material Adverse Effect;
 
then, and in every such event (other than an event described in clause (e) or
(f) of this Article VII), and at any time thereafter during the continuance of
such event, the Lender may, by notice to the Borrower, take any of the following
actions, at the same or different times: (i) terminate the Commitment and
thereupon the Commitment shall terminate immediately, (ii) convert the amount of
any outstanding Loans (including interest accrued thereon) into equity of the
Borrower at a conversion price equal to the amount of such outstanding Loans,
divided by the 30-Day VWAP as of the applicable conversion date, or
(iii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;
provided, that upon the occurrence of an event described in clause (e) or (f) of
this Article VII, (A) the Commitment shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower,
without further action of the Lender, and (B) the Lender shall have the option
to convert the amount of any outstanding Loans (including interest accrued
thereon) into equity of the Borrower at a conversion price equal to the amount
of such outstanding Loans, divided by the 30-Day VWAP as of the applicable
conversion date.  Upon the occurrence and the continuance of an Event of
Default, the Lender may exercise any rights and remedies provided to the Lender
under the Loan Documents or at law or equity.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
[Reserved]
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.      Notices.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered in accordance with the provisions of
Section 8(a) of the Funding Agreement (including method of delivery, recipients,
copies and effectiveness); provided that the foregoing shall not apply to
notices pursuant to Article II, unless otherwise agreed by the Lender.
 
SECTION 9.02.      Waivers; Amendments.  (a)  No failure or delay by the Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the Lender
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of any Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, to the extent
permitted by law, the making of a Loan shall not be construed as a waiver of any
Event of Default, regardless of whether the Lender may have had notice or
knowledge of such Event of Default at the time.
 
(b)          Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Lender.
 
SECTION 9.03.      [Reserved].
 
SECTION 9.04.      Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby.  Notwithstanding
anything to the contrary, this Agreement may not be assigned by the Borrower
without the prior written consent of the Lender, which may be withheld in its
sole discretion.  This Agreement may not be assigned by the Lender without the
prior written consent of the Borrower, which consent may not be unreasonably
withheld, conditioned or delayed; provided, that any Loan hereunder may be made
by the Lender or any Affiliate of the Lender or Total.
 
 
22

--------------------------------------------------------------------------------

 
 
SECTION 9.05.      Survival.  All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitment has not expired or terminated.  The
provisions of Section 2.10 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitment or the
termination of this Agreement or any provision hereof.
 
SECTION 9.06.      Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  The facsimile, email or
other electronically delivered signatures of the parties shall be deemed to
constitute original signatures, and facsimile or electronic copies hereof shall
be deemed to constitute duplicate originals.
 
SECTION 9.07.      Severability.  To the extent permitted by law, any provision
of any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
 
SECTION 9.08.      Governing Law; Jurisdiction; Consent to Service of Process;
Waiver of Jury Trial.
 
(a)          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA,
WITHOUT REFERENCE TO CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).
 
(b)          SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL
 
 
23

--------------------------------------------------------------------------------

 
 
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY
PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT AGAINST ANY OTHER PARTY HERETO OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
 
(c)          WAIVER OF VENUE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED
TO IN SECTION 9.08(b).  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.08.
 
SECTION 9.09.      Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.10.      [Reserved].
 
SECTION 9.11.      Nonreliance; Violation of Law.  The Lender hereby represents
that (a) it is not relying on or looking to any Margin Stock for the repayment
of the Loans provided for herein and (b) it is not and will not become a
“creditor” as defined in Regulation T or a “foreign branch of a broker-dealer”
within the meaning of Regulation X.  Anything contained in this Agreement to the
contrary notwithstanding, the Lender shall not be obligated to extend credit to
the Borrower in violation of any Requirement of Law.
 
 
24

--------------------------------------------------------------------------------

 
 
SECTION 9.12.      Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender in accordance with applicable law, the
rate of interest payable in respect of such Loan, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section shall be cumulated and the interest and Charges payable to the
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, shall
have been received by the Lender.
 
[Remainder of page intentionally left blank.]
 
 
25

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
SUNPOWER CORPORATION
        by       /s/ Thomas H. Wemer    
Name: Thomas H. Wemer
   
Title: Chief Executive Officer
           

 
 

 
TOTAL GAS & POWER USA, SAS
        by       /s/ Arnaud Chaperon    
Name: Arnaud Chaperon
   
Title: President

 
Signature Page to Revolving Credit and Convertible Loan Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF REVOLVING LOAN NOTE


$60,000,000
February 28, 2012
 
San Jose, California

 
FOR VALUE RECEIVED, SunPower Corporation, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of Total Gas & Power USA, SAS,
a société par actions simplifiée organized under the laws of France (the
“Lender”) the principal sum of sixty million Dollars ($60,000,000) or, if less,
the then unpaid principal amount of all Revolving Loans (such term and each
other capitalized term used herein without definition shall have the meanings
ascribed thereto in the Credit Agreement referred to below) made by the Lender
to the Borrower pursuant to the Credit Agreement, in Dollars and in immediately
available funds, at the office of the Lender designated for payment (the
“Payment Office”), on the dates and in the amounts specified in the Credit
Agreement.
 
The Borrower also promises to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Revolving Loan made by the
Lender from the date of such Revolving Loan until paid at the rates and at the
times provided in the Credit Agreement.
 
This Note is issued pursuant to and is entitled to the benefits of the Revolving
Credit and Convertible Loan Agreement, dated as of February 28, 2012, by and
between the Borrower and the Lender (as the same may be amended, restated or
otherwise modified from time to time, the “Credit Agreement”).  As provided in
the Credit Agreement, this Note is subject to mandatory repayment prior to the
Maturity Date, in whole or in part.
 
In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.
 
The Borrower hereby waives diligence, presentment, demand, protest and notice of
every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder, except as expressly
set forth in the Credit Agreement. No failure to exercise, or delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of any such rights.
 
The Lender is authorized to indorse on the schedules annexed hereto and made a
part hereof an appropriate notation evidencing the date and amount of the
Revolving Loans evidenced hereby and the date and amount of each payment or
prepayment of principal with respect thereto.  Each such indorsement shall
constitute prima facie evidence of the accuracy of the information
indorsed.  The failure to make any such indorsement or any error in any such
indorsement shall not affect the obligations of the Borrower in respect of the
Revolving Loans.
 
 
A-1

--------------------------------------------------------------------------------

 
 
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD REQUIRE APPLICATION OF ANOTHER LAW.
 

 
SUNPOWER CORPORATION
        By:            
Name:
   
Title:

 
 
A-2

--------------------------------------------------------------------------------

 
 
Schedule to
Note

LOANS AND PAYMENTS OF PRINCIPAL


Date
Amount of
Revolving
Loan
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation Made
By
         



 
A-3

--------------------------------------------------------------------------------

 
 
EXHIBIT B


THIS NOTE WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, (THE “SECURITIES ACT”),
AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  THE HOLDER OF THIS
NOTE AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS NOTE MAY BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) PURSUANT TO AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING RULE 144 UNDER
THE SECURITIES ACT (IF AVAILABLE), (II) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR (III) TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES, IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.
 
SUNPOWER CORPORATION


CONVERTIBLE TERM LOAN NOTE
 

Certificate Number: ____________ 
U.S. $_______________
    Issue Date: ____________ (the “Issue Date”)  

 
1.             Note.
 
This Convertible Term Loan Note (this “Note”) is being issued by SunPower
Corporation, a Delaware corporation (including any successor corporation, the
“Company” or “Issuer”) in favor of the Holder (as defined below) pursuant to the
Credit Agreement.  Capitalized terms used shall have the respective meanings
given to those terms in Section 7 hereof or in the Credit Agreement.
 
2.             Principal and Interest.
 
(a)          The Company, for value received, hereby promises to pay to Total
Gas & Power USA, SAS, a société par actions simplifiéé organized under the laws
of the Republic of France, or its registered permitted assigns that constitute
Permitted Holders (the “Holder”), the principal sum of U.S. $_________ on the
Maturity Date, and to pay interest thereon on this Note from the Issue Date at
the interest rate and at the times set forth in the Credit Agreement, until
repayment in full at the Maturity Date or upon earlier conversion or prepayment.
 
(b)          This Note shall bear interest payable in cash at the rate set forth
in the Credit Agreement.  Interest on this Note shall be paid in the manner and
times set forth in the Credit Agreement.
 
(c)          Payment of the principal of this Note shall be made upon the
surrender of
 
 
B-1

--------------------------------------------------------------------------------

 
 
this Note to the Company, at its chief executive office (or such other office
within the United States as shall be designated by the Company to the Holder
hereof) (the “Designated Office”), in U.S. dollars to the Holder in immediately
available funds to such bank account or bank accounts as the Holder may from
time to time designate in writing prior to such payment date.
 
3.             Conversion.
 
(a)            (1)            Subject to the conditions set forth in Section 4
hereof, the Holder of this Note may convert the principal amount of and any
accrued and unpaid interest on this Note in whole or in part into Common Stock
at any time prior to the close of business on the Maturity Date at the
applicable Conversion Price.
 
The number of shares of Common Stock issuable upon conversion of this Note shall
be determined by dividing the principal amount of this Note or portion hereof
surrendered for conversion plus any accrued and unpaid interest thereon to the
date of conversion by the Conversion Price in effect on the Conversion Date.  To
convert this Note, the Holder hereof shall: (i) send by facsimile (or otherwise
deliver in accordance herewith) a copy of the fully executed conversion notice
in the form attached as Exhibit A hereto (the “Conversion Notice”) to the
Company and (ii) surrender or cause to be surrendered this Note, duly endorsed
or assigned to the Company or in blank, along with a copy of the Conversion
Notice as soon as practicable thereafter to the Company.  Upon receipt by the
Company of a facsimile copy of a Conversion Notice from the Holder, the Company
shall as soon as practicable send, via facsimile, a confirmation to the Holder
stating that the Conversion Notice has been received, the date upon which the
Company expects to deliver the Common Stock issuable upon such conversion and
the name and telephone number of a contact person at the Company regarding the
conversion.  The Company shall not be obligated to issue shares of Common Stock
upon a conversion unless either this Note is delivered to the Company as
provided above, or the Holder notifies the Company or the transfer agent for the
Common Stock that this Note has been lost, stolen or destroyed, delivers the
documentation to the Company required by Section 8 hereof and provides
sufficient indemnity as may be reasonably required by the Company to save the
Company harmless for any loss, liability, cost or expense associated with any
such loss, stolen or destroyed certificate.  Upon conversion, all principal of
and unpaid and accrued interest on this Note shall be deemed to be paid in full
(rather than cancelled, extinguished or forfeited).
 
Subject to the above requirements, as promptly as practicable on or after the
Conversion Date and in any event within three (3) Business Days of the
Conversion Date, the Company shall issue and deliver to the Holder (i) that
number of shares of Common Stock issuable upon conversion of the portion of this
Note being converted, in the sole discretion of the Holder and as reflected on
the Conversion Notice, either (A) in a certificate or certificates to and in the
name of the Holder, or in the name of such other Person as designated by the
Holder, or (B) through confirmation of the establishment of an electronic book
entry at the Transfer Agent in a segregated account established by the Transfer
Agent for the Holder’s benefit and registered in the name of Holder, or in the
name of such other Person as designated by the Holder, (ii) a new note in the
form hereof representing the balance of the principal amount hereof not being
converted, if any, and (iii) cash in lieu of any fractional shares pursuant to
Section 3(a)(5).
 
 
B-2

--------------------------------------------------------------------------------

 
 
(2)             The Holder is not entitled to any rights of a holder of Common
Stock until the Holder has converted this Note into Common Stock, and only to
the extent this Note is deemed to have been converted into Common Stock pursuant
to this Section 3.
 
(3)             This Note shall be deemed to have been converted immediately
prior to the close of business on the day of delivery of the Conversion Notice
in accordance with the foregoing provisions (such day, the “Conversion Date”),
and at such time the rights of the Holder of this Note as the Holder hereof
shall cease, and the Person or Persons entitled to receive the shares of Common
Stock issuable upon conversion shall be deemed to be a stockholder of record on
the Conversion Date; provided, however, that no surrender of this Note on any
date that is not a Business Day shall be effective to constitute the Person or
Persons entitled to receive the shares of Common Stock upon such conversion as
the record holder or holders of such shares of Common Stock on such date, but
such surrender shall be effective to constitute the Person or Persons entitled
to receive such shares of Common Stock as the record holder or holders thereof
for all purposes at the close of business on the next succeeding Business Day.
 
(4)            If this Note is converted in part, the Company shall execute and
deliver to the Holder a new note equal in principal amount to the unconverted
portion of this Note.
 
(5)            The Company will not issue fractional shares of Common Stock upon
conversion of this Note.  In lieu thereof, the Company will pay an amount in
cash for the Current Market Value of the fractional shares.  The Current Market
Value of a fractional share shall be determined (calculated to the nearest
1/100th of a share) by multiplying the Trading Price of the Common Stock on the
Trading Day immediately prior to the Conversion Date by such fractional share
and rounding the product to the nearest whole cent.
 
(b)          In case at any time after the date hereof:
 
(1)       the Company shall declare a dividend (or any other distribution) on
its Common Stock;
 
(2)       the Company shall authorize the granting to all holders of its Common
Stock of rights or warrants to subscribe for or purchase any shares of Capital
Stock of any class (or of securities convertible into shares of Capital Stock of
any class) or of any other rights (other than pursuant to a Stockholder Rights
Plan);
 
(3)       there shall occur any reclassification of the Common Stock of the
Company (other than a subdivision or combination of its outstanding Common
Stock, a change in par value, a change from par value to no par value or a
change from no par value to par value), or any merger, consolidation, statutory
share exchange or combination to which the Company is a party and for which
approval of any stockholders of the Company is required, or the sale, transfer
or conveyance of all or substantially all of the assets of the Company; or
 
(4)       there shall occur the voluntary or involuntary dissolution,
liquidation or winding up of the Company,
 
 
B-3

--------------------------------------------------------------------------------

 
 
the Company shall cause to be provided to the Holder of this Note in accordance
with the provisions of the Credit Agreement at least twenty (20) days (or ten
(10) days in any case specified in clause (1) or (2) above) prior to the
applicable record or effective date hereinafter specified, a notice stating:
 
(A)the date on which a record is to be taken for the purpose of such dividend,
distribution, rights or warrants, or, if a record is not to be taken, the date
as of which the holders of shares of Common Stock of record to be entitled to
such dividend, distribution, rights or warrants are to be determined; or
 
(B)the date on which such reclassification, merger, consolidation, statutory
share exchange, combination, sale, transfer, conveyance, dissolution,
liquidation or winding up is expected to become effective, and the date as of
which it is expected that holders of shares of Common Stock of record shall be
entitled to exchange their shares of Common Stock for securities, cash or other
property deliverable upon such reclassification, merger, consolidation,
statutory share exchange, sale, transfer, dissolution, liquidation or winding
up.
 
(c)          On and after the date of the Stockholder Approval, the Company
shall at all times reserve and keep available, free from preemptive rights, out
of its authorized but unissued Common Stock, for the purpose of effecting the
conversion of this Note, the full number of shares of Common Stock then issuable
upon the conversion of this Note.  The Company covenants that all shares of
Common Stock that may be issued upon conversion of this Note will upon issue be
fully paid and nonassessable.  On and after the date of such Stockholder
Approval, the Company shall also cause the shares of Common Stock issuable upon
conversion of this Note to be approved for listing on the NASDAQ Global Select
Market or such other securities exchange or market as the Common Stock is listed
from time to time, subject to official notice of issuance.
 
(d)          Except as provided in the next sentence, the Company will pay any
and all taxes (other than taxes on income) and duties that may be payable in
respect of the issue or delivery of Common Stock upon conversion of this
Note.  The Company shall not, however, be required to pay any tax or duty that
may be payable in respect of any transfer involved in the issue and delivery of
Common Stock in a name other than that of the Holder of this Note, and no such
issue or delivery shall be made unless and until the Person requesting such
issue has paid to the Company the amount of any such tax or duty, or has
established to the satisfaction of the Company that such tax or duty has been
paid.
 
(e)          If any of following events occur:
 
(1)       any reclassification or change of the outstanding shares of Common
Stock (other than a change in par value, or from par value to no par value, or
from no par value to par value, or as a result of a subdivision or combination),
as a result of which holders of Common Stock shall be entitled to receive
Capital Stock, securities or other property or assets (including cash) with
respect to or in exchange for such Common Stock;
 
 
B-4

--------------------------------------------------------------------------------

 
 
(2)       any merger, consolidation, statutory share exchange or combination of
the Company with another Person as a result of which holders of Common Stock
shall be entitled to receive stock, securities or other property or assets
(including cash) with respect to or in exchange for such Common Stock; or
 
(3)       any sale or conveyance of the properties and assets of the Company as,
or substantially as, an entirety to any other Person as a result of which
holders of Common Stock shall be entitled to receive stock, securities or other
property or assets (including cash) with respect to or in exchange for such
Common Stock,
 
then this Note shall be convertible into the kind and amount of shares of
capital stock and other securities or property or assets (including cash) that
the Holder would have been entitled to receive upon such reclassification,
change, merger, consolidation, statutory share exchange, combination, sale or
conveyance had this Note been converted into Common Stock immediately prior to
such reclassification, change, merger, consolidation, statutory share exchange,
combination, sale or conveyance assuming the Holder, as a holder of Common
Stock, did not exercise its rights of election, if any, as to the kind or amount
of securities, cash or other property receivable upon such reclassification,
change, merger, consolidation, statutory share exchange, combination, sale or
conveyance.
 
The above provisions of this Section shall apply to successive or series of
related reclassifications, changes, mergers, consolidations, statutory share
exchanges, combinations, sales and conveyances.
 
4.             Conditions to Conversion.
 
(a)           Conversion Triggers.  The Holder may convert this Note at the
option of the Holder at any time after the first to occur of any of the
following conversion triggering events (the “Conversion Triggering Event Date”):
 
 
(i)
the entire principal amount of this Note (including accrued interest) is not
repaid within six months after the Issue Date;

 
 
(ii)
the ratio of Gross Financial Indebtedness at the end of any completed fiscal
quarter following the Issue Date to EBITDA for the four completed fiscal
quarters immediately preceding such quarter of the Company exceeds 3.5 to 1.0
(or, for the quarters in the fiscal year ending in 2012, 4.0 to 1.0); or

 
 
(iii)
the Maximum Drawn Support Amount exceeds $200 million (each of (i), (ii) or
(iii), a “Conversion Triggering Event”);

 



in each case, subject to the terms and conditions of the Credit Agreement and
Sections 4(c) and (d) hereof.  On or after the Conversion Triggering Event Date,
the Holder may convert this Note at any time without regard to any of the
Conversion Trigger Events, subject to the terms and conditions of the Credit
Agreement and Sections 4(c) and (d) hereof.
 
 
B-5

--------------------------------------------------------------------------------

 
 
(b)          Conversion Related to Reborrowed Amounts.  Without limiting the
foregoing, but subject to Sections 4(c) and (d) hereof, if this Note was issued
within six months after another Convertible Loan Note was repaid in full prior
to the date that was six months after its date of issuance (such other
Convertible Loan Note, the “Applicable Repaid Note”), and if such Applicable
Repaid Note was not otherwise converted in full, then an amount up to (i) the
principal amount of the Applicable Repaid Note that has been repaid, minus (ii)
the principal amount of any other Convertible Loan Note that was converted by
operation of this paragraph with respect to the Applicable Repaid Note (but not
in excess of the principal amount of this Note), may be converted at the option
of the Holder at any time on and after the date that is the number of days after
the Issue Date that equals the number of days less than 180 days after the date
of issuance of the Applicable Repaid Note that the Applicable Repaid Note was
repaid.
 
(c)          Stockholder Approval Condition to Convert Note.  This Note shall
not be convertible by Holder prior to the date the Company obtains stockholder
approval (“Stockholder Approval”) with respect to the issuance of shares of
Common Stock upon conversion of this Note in the manner set forth in the Funding
Agreement.
 
(d)          Holder’s Conversion Limitations.  So long as the Company has at
least $25 million aggregate principal amount of Convertible Notes outstanding,
the Company shall not effect any conversion of this Note, and a Holder shall not
have the right to convert any portion of this Note, to the extent that after
giving effect to such issuance after conversion as set forth on the Conversion
Notice, the Holder would, directly or indirectly, including through one or more
wholly-owned subsidiaries, become the “beneficial owner” (as these terms are
defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act), of more than
74.99% of the voting power of the Company’s capital stock that is at the time
entitled to vote by the holder thereof in the election of the Board of Directors
(or comparable body).  Upon request by Holder, the Company shall obtain a
written statement from its Transfer Agent setting forth the number of shares of
Common Stock outstanding.
 
5.             Events of Default.
 
(a)          If an Event of Default occurs and is continuing, the Holder, by
written notice to the Company, may declare due and payable the principal of this
Note plus any accrued and unpaid interest to the date of payment in the manner
set forth in the Credit Agreement.  Upon a declaration of acceleration, such
principal and accrued and unpaid interest to the date of payment shall be
immediately due and payable.
 
(b)          If an Event of Default with respect to this Note occurs and is
continuing, the Holder may pursue any available remedy by proceeding at law or
in equity to collect the defaulted payment or interest due and payable on this
Note or to enforce the performance of any provision of this Note.
 
(c)          Notwithstanding any other provision in this Note, the Holder of
this Note shall have the right, which is absolute and unconditional, (i) to
receive payment of the principal, or interest in respect of this Note, on or
after the respective due dates, (ii) except as provided in Section 4(d), to
convert this Note in accordance with Section 3, or (iii) to bring suit for the
enforcement of any such payment on or after such respective dates or the right
to convert, and
 
 
B-6

--------------------------------------------------------------------------------

 
 
such rights shall not be impaired or affected adversely without the consent of
the Holder.
 
(d)          If the Holder has instituted any proceeding to enforce any right or
remedy under this Note and such proceeding has been discontinued or abandoned
for any reason, or has been determined adversely to the Holder, then and in
every such case, subject to any determination in such proceeding, the Company
and the Holder shall be restored severally and respectively to their former
positions hereunder and thereafter all rights and remedies of the Holder shall
continue as though no such proceeding had been instituted.
 
(e)          Except as otherwise provided herein, no right or remedy conferred
in this Note upon the Holder is intended to be exclusive of any other right or
remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.
 
(f)           No delay or omission of the Holder of this Note to exercise any
right or remedy accruing upon any Event of Default shall impair any such right
or remedy or constitute a waiver of any such Event of Default or any
acquiescence therein.  Every right and remedy given by this Section 5 or by law
to the Holder may be exercised from time to time, and as often as may be deemed
expedient, by the Holder.
 
(g)          The Company covenants (to the extent that it may lawfully do so)
that it will not at any time insist upon, or plead, or in any manner whatsoever
claim to take the benefit or advantage of, any stay or extension law wherever
enacted, now or at any time hereafter in force, which may affect the covenants
or the performance of this Note; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such law
and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Holder hereof, but will suffer and permit the
execution of every such power as though no such law had been enacted.
 
6.             Consolidation, Merger, Etc.
 
Upon any consolidation of the Company with, or merger of the Company into, any
other Person or any conveyance, transfer, sale or lease of all or substantially
all of the properties and assets of the Company, the successor Person formed by
such consolidation or into which the Company is merged or to which such
conveyance, transfer, sale or lease is made shall succeed to, and be substituted
for, and may exercise every right and power of, the Company under this Note with
the same effect as if such successor Person had been named as the Company
herein, and thereafter, except in the case of a lease, the predecessor Person
shall be relieved of all obligations and covenants under this Note in accordance
with the provisions of the Credit Agreement.
 
7.             Definitions.  Unless otherwise defined in the Credit Agreement,
the following capitalized terms shall have the following respective meanings
when used herein:
 
“Applicable Repaid Note” has the meaning set forth in Section 4(b) hereof.
 
 
B-7

--------------------------------------------------------------------------------

 
 
“Common Stock” means any stock of any class of the Company which has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Company
and which is not subject to redemption by the Company.  However, subject to the
provisions of Section 3(e) hereof, shares assumable on conversion of the
Securities shall include only shares of the class designated as Common Stock,
par value U.S. $0.001 per share, of the Company at the date of execution of this
Note or shares of any class or classes resulting from any reclassification or
reclassifications thereof and which have no preference in respect of dividends
or of amounts payable in the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Company and which are not subject to redemption
by the Company, provided that if at any time there shall be more than one such
resulting class, the shares of each such class then so assumable shall be
substantially in the proportion which the total number of shares of such class
resulting from all such reclassifications bears to the total number of shares of
all such classes resulting from all such reclassifications.
 
“Conversion Date” means the date on which the Holder has satisfied all the
requirements to convert this Note pursuant to Section 3(a).
 
“Conversion Notice” has the meaning set forth in Section 3(a)(1) hereof.
 
“Conversion Price” shall mean the Trading Price of the Company’s Common Stock on
the Trading Day immediately preceding the Conversion Date.
 
“Conversion Shares” means those shares of Common Stock issuable upon conversion
of this Note.
 
“Convertible Notes” means the Company’s 4.75% Senior Convertible Debentures due
2014 and 4.5% Senior Convertible Debentures due 2015.
 
“Conversion Triggering Event” has the meaning set forth in Section 4(a) hereof.
 
“Conversion Triggering Event Date” has the meaning set forth in Section 4(a)
hereof.
 
“Credit Agreement” means that certain Revolving Credit and Convertible Loan
Agreement dated February 28, 2012, between the Company and Total Gas & Power
USA, SAS, as amended from time to time.
 
“Current Market Value” means the average of the Trading Prices of the Common
Stock on the applicable measurement date.
 
“Designated Office” has the meaning set forth in Section 2(c) hereof.
 
“EBITDA” has the meaning set forth in the Funding Agreement.
 
“Event of Default” has the meaning set forth in the Credit Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder.
 
 
B-8

--------------------------------------------------------------------------------

 
 
“Gross Financial Indebtedness” has the meaning set forth in the Funding
Agreement.
 
“Holder” has the meaning set forth in Section 2(a).
 
“Issue Date” has the meaning set forth in the heading of this Note.
 
“Permitted Holders” means any Affiliates of the Holder.
 
“Securities Act” means the Securities Act of 1933, as amended and the rules and
regulations promulgated thereunder.
 
“Security Register” means the register or other ledger maintained by the Company
that records the record owners of the Securities.
 
“Stockholder Approval” has the meaning set forth in Section 4(c).
 
“Trading Day” means:
 
(i)           if the applicable security is listed on the NASDAQ Global Select
Market, a day on which the NASDAQ Global Select Market is open for business;
 
(ii)          if that security is not listed on the NASDAQ Global Select Market,
a day on which trades may be made on the New York State Exchange;
 
(iii)         if that security is not so listed on the NASDAQ Global Select
Market and not listed on the New York Stock Exchange, a day on which the
principal U.S. securities exchange on which the securities are listed is open
for business; or
 
(iv)         if the applicable security is not so listed, admitted for trading
or quoted, any Business Day.
 
“Trading Price” of a security on any date of determination means:
 
(i)           the closing sales price (or if not closing sales price is
reported, the average of the bid and ask prices or, if more than once in either
case, the average of the average bid and the average ask prices) as reported by
the NASDAQ Global Select Market on such date;
 
(ii)          if such security is not so reported, the closing sale price (or,
if no closing sale price is reported, the last reported sale price) of such
security (regular way) on the New York Stock Exchange on such date;
 
(iii)         if such security is not listed for trading on the NASDAQ Global
Select Market or the New York Stock Exchange on any such date, the closing sale
price as reported in the composite transactions for the principal U.S.
securities exchange on which such security is so listed;
 
(iv)         if such security is not listed on a U.S. national or regional
securities exchange, the last price quoted by OTC Markets Group Inc. for such
security on such date or, if
 
 
B-9

--------------------------------------------------------------------------------

 
 
OTC Markets Group Inc. is not quoting such price, a similar quotation service
selected by the Company;
 
(v)          if such security is not so quoted, the average of the mid-point of
the last bid and ask prices for such security on such date from at least two
dealers recognized as market-makers for such security selected by the Company
for this purpose; or
 
(vi)         if such security is not so quoted, the average of that last bid and
ask prices for such security on such date from a dealer engaged in the trading
of convertible securities selected by the Company for this purpose.
 
“Transfer Agent” means Computershare Trust Company, N.A. or any successor
transfer agent for the Company.
 
8.           Miscellaneous.
 
(a)          No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of and
interest, if any, on this Note at the times, places and rate, and in the coin or
currency, herein prescribed or to convert this Note as herein provided.
 
(b)          The Company will give prompt written notice to the Holder of this
Note of any change in the location of the Designated Office.  Any notice to the
Company or to the holder of this Note shall be given in the manner set forth in
the Credit Agreement.
 
(c)          Unless otherwise permitted herein, the Company will do or cause to
be done all things necessary to preserve and keep in full force and effect its
existence.
 
(d)           (1)            The transfer of this Note is registrable on the
Security Register upon surrender of this Note for registration of transfer at
the Designated Office, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Company duly executed by, the Holder
hereof or the Holder’s attorney duly authorized in writing, and thereupon one or
more new Securities, of authorized denominations and for the same aggregate
principal amount, will be issued to the designated transferee or
transferees.  No service charge shall be made for any such registration of
transfer, but the Company may require payment of a sum sufficient to recover any
tax or other governmental charge payable in connection therewith.  Prior to due
presentation of this Note for registration of transfer, the Company and any
agent of the Company may treat the Person in whose name this Note is registered
as the owner thereof for all purposes, whether or not this Note be overdue, and
neither the Company nor any such agent shall be affected by notice to the
contrary.
 
(2)       On or after the Issue Date, the Holder may transfer this Note or the
Conversion Shares to any Person:
 
(A)pursuant to a registration statement that is, at the time of such transfer,
effective under the Securities Act;
 
 
B-10

--------------------------------------------------------------------------------

 
 
(B)pursuant to Rule 144 promulgated under the Securities Act; or
 
(C)in a transaction otherwise exempt from the registration requirements of the
Securities Act (subject to the requirements of such exemption).
 
(3)       Notwithstanding the foregoing, the following terms and conditions will
apply to each transfer provided for in Section 8(e)(2) above:
 
(A)in the case of a transfer pursuant to Section 8(d)(2)(A) or (B), as a
condition precedent to such transfer, unless otherwise agreed by the Company in
writing, the transferor must deliver an opinion of counsel reasonably
satisfactory to the Company to the effect that the proposed transfer is exempt
from registration under the Securities Act and applicable state securities laws;
and
 
(B)no Holder that is subject to the Company’s then-applicable insider trading
policy may transfer any of the Securities or any Conversion Shares except to the
extent permitted under such trading policy.
 
(4)       By its acceptance of this Note, each Holder (i) shall be deemed to
have acknowledged and agreed to the restrictions on transfer described in this
Section, and to have acknowledged that the Company will rely upon the truth and
accuracy of such acknowledgement and agreement and (ii) agrees to the imprinting
of the following legend on any certificate or book-entry evidencing this Note
and the Conversion Shares:
 
THIS NOTE WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, (THE “SECURITIES ACT”),
AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  THE HOLDER OF THIS
NOTE AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS NOTE MAY BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) PURSUANT TO AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING RULE 144 UNDER
THE SECURITIES ACT (IF AVAILABLE), (II) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR (III) TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES, IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.
 
(5)       Upon presentation of this Note for registration of transfer at the
Designated Office accompanied by (i) certification by the transferor that such
transfer is in compliance with the terms hereof and (ii) by a written instrument
of transfer in a form approved by the Company executed by the Holder, in person
or by the Holder’s attorney thereunto duly authorized in writing, and including
the name, address and telephone and fax numbers of the transferee and name of
the contact person of the transferee, this Note shall be transferred on the
Security Register, and a new note of like tenor and bearing the same legends
shall be issued in the name of the transferee and sent to the transferee at the
address and c/o the contact person so
 
 
B-11

--------------------------------------------------------------------------------

 
 
indicated.  Transfers and exchanges of Securities shall be subject to such
additional restrictions as are set forth in the legends on the Securities.  
 
(6)       Upon receipt by the Company of evidence reasonably satisfactory to it
of the loss, theft, destruction or mutilation of this Note, and in the case of
loss, theft or destruction, receipt of indemnity reasonably satisfactory to the
Company and upon surrender and cancellation of this Note, if mutilated, the
Company will deliver a new note of like tenor and dated as of such cancellation,
in lieu of such note.
 
(7)       Neither this Note nor any term hereof may be amended or waived orally
or in writing, except that any term of this Note may be amended and the
observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively), upon the
approval of the Company and the Holders.  Each Holder of this Note by its
acceptance hereof acknowledges and agrees that the subordination provisions of
this instrument are for the benefit of the holders of the Senior Indebtedness
and that, accordingly, no provision of Section 9 hereof may be amended or
otherwise modified without the prior written consent of each holder of Senior
Indebtedness at such time outstanding.
 
(e)          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
 
[Remainder of page intentionally left blank.]


 
B-12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.
Dated:  ____________, 20[  ]
 

 
SUNPOWER CORPORATION
     
 
By:
          Name:            Title:   

 
 
B-13

--------------------------------------------------------------------------------

 
 
EXHIBIT A


CONVERSION NOTICE


The undersigned holder of this Note hereby warrants and represents that the
holder is not currently in possession of any material non-public information in
violation of the Company’s Insider Trading policy and irrevocably exercises the
option to convert this Note, or any portion of the principal amount hereof below
designated, into Common Stock in accordance with the terms of this Note, and
directs that such shares, together with a check in payment for any fractional
share and any Note representing any unconverted principal amount hereof, be
delivered to and be registered in the name of the undersigned unless a different
name has been indicated below.  If shares of Common Stock are to be registered
in the name of a Person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto.
 

  Dated:               [Holder]  

 
 
 
By:
      Name:     Title:  

                                                    
If shares are to be registered in the name of a Person other than the holder,
please print such Person’s name and address:
 

      Name    
 
 
        Address                

Social Security or other Taxpayer Identification Number, if any
 
If only a portion of the Securities is to be converted, please indicate:
 
1.          Principal amount to be converted: U.S. $___________
 
2.          Principal amount and denomination of Note representing unconverted
principal amount to be issued:
 
Amount: U.S. $________
 
Denominations: U.S. $________ (any integral multiple of U.S. $1,000)
 
 
B-14

--------------------------------------------------------------------------------

 
 
3.             (Select one option below):
 
Please issue a certificate or certificates representing Conversion Shares in
such name or names as specified below:
 

--------------------------------------------------------------------------------

(Name and Address)
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Please establish an electronic book entry at the Transfer Agent in a segregated
account established by the Transfer Agent for the benefit of and registered in
the name of such name or names as specified below:
 

--------------------------------------------------------------------------------

(Name and Address)
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
B-15

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


EXISTING LIENS


1.   Continuing Agreement for Standby Letters of Credit and Demand Guarantees,
dated September 27, 2011, by and among the Company, Deutsche Bank Trust Company
Americas, and Deutsche Bank AG New York Branch.


2.   Security Agreement, dated September 27, 2011, by and among the Company,
Deutsche Bank Trust Company Americas, and Deutsche Bank AG New York Branch.


3.   Mortgage Loan Agreement, dated May 6, 2010, by and among SunPower
Philippines Manufacturing Ltd., SPML Land, Inc. and International Finance
Corporation, as amended on November 2, 2010.


4.   First Amended and Restated Purchase Agreement, dated November 1, 2010,
between SunPower North America LLC and Technology Credit Corporation, as amended
on January 25, 2011 and April 18, 2011.


5.   Term Lease Master Agreement, dated June 14, 2007, between IBM Global
Financing and SunPower Philippines Manufacturing, Ltd., as amended on January
15, 2011.


6.   Master Agreement to Lease Equipment, dated July 25, 2007, by and between
Cisco Systems Capital Corporation and the Company, and Schedules 001-000 and
002-000 thereto.


7.   Master Installment Payment Agreement, dated July 20, 2010, between the
Company and Banc of America Leasing & Capital, LLC.


8.   Value Agreements, between the Company and U.S. Bank, dated each of October
5, 2006, March 13, 2007, September 5, 2008, April 16, 2008 and April 22, 2008.


9.   Amended and Restated Master Lease Agreement, dated December 14, 2011, among
WF-SPWR I Solar Statutory Trust, Whippletree Solar LLC, certain other designated
subsidiaries of Master Lessee and the Lessors party thereto (the “Master
Lease”).


10.   Security Agreement, dated December 3, 2009, between Solar Star California
XII, LLC and Wells Fargo Bank Northwest, N.A. as collateral agent.


11.   Security Agreement, dated December 22, 2009, between Solar Star
California, VII, LLC and Wells Fargo Bank Northwest, N.A. as collateral agent.


12.   Security Agreement, dated July 7, 2010, between Solar Star New Jersey IV,
LLC and Wells Fargo Bank Northwest, N.A. as collateral agent.


13.   Security Agreement, dated September 28, 2010, between Solar Star YC, LLC
and Wells Fargo Bank Northwest, N.A. as collateral agent.
 
 
 

--------------------------------------------------------------------------------

 
 
14.   Security Agreement, dated April 13, 2011, between Solar Star Arizona I,
LLC and Wells Fargo Bank Northwest, N.A. as collateral agent.


15.   Security Agreement, dated June 30, 2011, between Solar Star California
XVII, LLC and Wells Fargo Bank Northwest, N.A. as collateral agent.


16.   Amended and Restated Security Agreement, dated December 23, 2011, between
Solar Star California XXI, LLC and Wells Fargo Bank Northwest, N.A. as
collateral agent.


17.   Amended and Restated Participation Agreement, dated December 14, 2011,
among Whippletree Solar LLC, WF-SPWR I Solar Statutory Trust, Wells Fargo Bank
Northwest, NA and Wells Fargo Equipment Finance, Inc.


18.   WF-SPWR I Solar Statutory Trust, Declaration of Statutory Trust, dated
June 24, 2009, between Wells Fargo Bank Northwest, NA, and Wells Fargo Equipment
Finance, Inc.


19.   Assignment Agreement, dated as of December 21, 2011, between Solar Star
California XXII, LLC in favor of PNC Energy Capital, LLC


20.   Assignment Agreement, dated as of December 21, 2011, between Solar Star
California XXIV, LCC in favor of PNC Energy Capital, LLC


21.   Depositary, Collateral Agency and Notice Agency Agreement, dated as of
November 9, 2011, among Metropolitan Life Insurance Company, MetLife Capital
Credit L.P., Solar Star California XV, LLC, China Lake OL Trust and Wells Fargo
Delaware Trust Company, National Association


22.   Pledge Agreement, dated November 9, 2011, between Solar Star California SV
Parent, LLC and Wells Fargo Delaware Trust Company, National Association


23.   Security Agreement, dated November 9, 2011, between Solar Star California
SC, LLC and Wells Fargo Delaware Trust Company, National Association


24.   Security Agreement, dated July 22, 2011, between SunPower SolarProgram I,
LLC and Solar Energy Leasing, LLC.


25.   Financing Agreement for the Development or Rehabilitation of Property in
Milpitas California for Specified Solar Panel Manufacturing Purposes, dated
February 1, 2011, between The Redevelopment Agency of the City of Milpitas and
the Company.


26.   Capital Equipment and Assistance Agreement, dated as of March 28, 2011, by
and between The Redevelopment Agency of the City of San Jose, the City of San
Jose and the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
27.   Escrow Agreement for Security Deposits in Lieu of Retention, dated as of
March 24, 2011, by and among SunPower Corporation, Systems, the *** and Wells
Fargo Bank, National Association, as escrow agent.


28.   Escrow Agreement, dated as of 2010, among SunPower Corporation, Systems,
*** and Wells Fargo Bank, National Association, as escrow agent.


29.   Agreement, dated April 27, 2009, by and between the Company and Addison
Avenue Federal Credit Union (now known as First Technology Federal Credit
Union), as amended on January 28, 2011.


30.   Reserve Account Agreement, dated January 11, 2012, between SunPower
Corporation, First Technology Federal Credit Union and Wells Fargo Bank, N.A.
 
***  CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 


--------------------------------------------------------------------------------